United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3246
                        ___________________________

                              L'Keith Antwan Irving

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                  Corporal Heath Dickson; Officer Chris Bruno

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                          Submitted: February 13, 2018
                             Filed: March 2, 2018
                                [Unpublished]
                                ____________

Before GRUENDER, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, L’Keith Irving appeals after the district
court--in light of a then-pending proceeding in state court--dismissed Irving’s
complaint preservice and without prejudice, based on abstention under Younger v.
Harris, 401 U.S. 37 (1971). Irving also moves in this court for leave to amend his
complaint.
       Upon careful review, we conclude that the dismissal based on Younger was
improper. See Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005) (abuse-of-
discretion standard of review); cf. Yamaha Motor Corp., U.S.A. v. Riney, 21 F.3d
793, 797 (8th Cir. 1994) (necessary predicate for Younger dismissal is the
opportunity to raise and have timely decided by competent state tribunal the federal
issues involved). We thus vacate the dismissal order and remand this case to the
district court for further proceedings. We also deny Irving’s motion seeking this
court’s permission to amend his complaint.
                        ______________________________




                                        -2-